                                                                                                 Case 2:18-cv-00306-JAD-NJK Document 31 Filed 02/07/19 Page 1 of 2



                                                                                             1   JASON G. MARTINEZ, ESQ.
                                                                                                 Nevada Bar No. 13375
                                                                                             2   E-mail: jason@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             3   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             4   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             5   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             6   Facsimile: (702) 485-3301
                                                                                                 Attorneys for HLS of Nevada, LLC dba Nevada West Financial (erroneously named as HLS of
                                                                                             7   Nevada, LCC dba Rightsize Funding and Nevada West Financial)
                                                                                             8                            UNITED STATES DISTRICT COURT
                                                                                             9                                    DISTRICT OF NEVADA
                                                                                            10   NANCY COURTNEY-SKAY,                        Case No. 2:18-cv-00306-JAD-NJK
                                                                                            11
                                                                                                                     Plaintiff,                          ORDER AND
                                                                                            12   vs.                                            STIPULATION FOR DISMISSAL OF
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13                                                   PLAINTIFF’S COMPLAINT WITH
                                                                                                 HLS OF NEVADA, LCC, a Nevada Limited
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                          PREJUDICE
                                                                                                 Liability Company dba RIGHTSIZE
                                                                                            14   FUNDING and NEVADA WEST                                  ECF No. 31
                                                                                                 FINANCIAL,
                                                                                            15
                                                                                                                     Defendant.
                                                                                            16
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25
                                                                                                 …
                                                                                            26
                                                                                                 …
                                                                                            27
                                                                                                 …
                                                                                            28

                                                                                                                                          -1-
                                                                                                 Case 2:18-cv-00306-JAD-NJK Document 31 Filed 02/07/19 Page 2 of 2



                                                                                             1              STIPULATION FOR DISMISSAL OF PLAINTIFF’S COMPLAINT WITH

                                                                                             2                                              PREJUDICE

                                                                                             3          HLS OF NEVADA, LLC DBA NEVADA WEST FINANCIAL and NANCY

                                                                                             4   COURTNEY-SKAY stipulate as follows:

                                                                                             5          Plaintiff’s Complaint filed on February 16, 2018 is hereby DISMISSED WITH

                                                                                             6   PREJUDICE, with each party to bear its own fees and costs. Nothing in this stipulation is intended

                                                                                             7   to be, or will be, construed as an admission of the claims or defenses of the parties.

                                                                                             8          DATED )HEUXDU\, 201.

                                                                                             9
                                                                                                  KIM GILBERT EBRON                                    LAW OFFICES OF MICHAEL P.
                                                                                            10                                                         BALABAN
                                                                                            11
                                                                                                  /s/ Jason G. Martinez___________                     /s/ Michael P. Balaban___________
                                                                                            12    Jason G. Martinez, Esq.                              Michael P. Balaban, Esq.
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  Nevada Bar No. 13375                                 Nevada Bar No. 9370
KIM GILBERT EBRON




                                                                                            13    Karen L. Hanks, Esq.                                 10726 Del Rudini Street
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  Nevada Bar No. 9578                                  Las Vegas, Nevada 89141
                                                                                            14    7625 Dean Martin Drive, Suite 110                    Attorneys for Plaintiff
                                                                                            15    Las Vegas, Nevada 89139
                                                                                                  Attorneys for HLS of Nevada, LLC dba
                                                                                            16    Nevada West Financial

                                                                                            17

                                                                                            18          IT IS SO ORDERED.                  ORDER
                                                                                            19      Based on the parties' stipulation [ECF No. 31] and good cause appearing, IT IS HEREBY
                                                                                                 ORDERED that THIS ACTION IS DISMISSED       _______________________________________
                                                                                                                                                 with prejudice, each side to bear its own fees
                                                                                            20
                                                                                                 and costs. The Clerk of Court is directed to CLOSE STATES
                                                                                                                                             UNITED            DISTRICT COURT JUDGE
                                                                                                                                                      THIS CASE.
                                                                                            21
                                                                                                                                               DATED: _______________________________
                                                                                            22                                                         _________________________________
                                                                                                                                                              ____
                                                                                                                                                                 ___________________     _ __
                                                                                            23                                                         U.S. District
                                                                                                                                                               trict   Judge
                                                                                                                                                                  ctt JJu      Jennifer
                                                                                                                                                                        uddgge Jenn
                                                                                                                                                                                  nif     A.. Dorsey
                                                                                                                                                                                    iferr A
                                                                                                                                                       Dated: February 8, 2019
                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                 -2-
